      Case 5:17-cv-00052-BKS-TWD Document 174 Filed 07/23/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF NEW YORK


 MEGHAN HUNTER, Individually and as Parent and
 Natural Guardian of M.H., and M.H.,
                                      Plaintiffs,
               vs.

 SHANGHAI HUANGZHOU ELECTRICAL
                                                                             ORDER
 APPLIANCE MANUFACTURING CO., LTD.,
 SHANGHAI HUANGZHOU INDUSTRY CO., LTD.,
                                                                  Civil Case No.: 5:17-cv-0052
 QUALITY CRAFT HOME DÉCOR, INC., QUALITY
                                                                          (BKS-TWD)
 CRAFT MERGERCO, INC., QUALITY CRAFT LTD.,
 QCIL INTERNATIONAL, INC., COLLINS CO. LTD.,
 COLLINS INTERNATIONAL CO. LTD., HOME
 DEPOT, U.S.A., INC., THE HOME DEPOT, INC., HD
 DEVELOPMENT OF MARYLAND, INC., and OSRAM
 SYLVANIA, INC.,
                               Defendants.



        Upon review of the Petition and Declaration of Meghan Hunter dated June 8, 2021, (Dkt.

Nos. 171, 171-1, 171-3); the Declaration of Timothy P. Murphy, Esq., dated June 11, 2021, (Dkt.

No. 171-2); the Declaration of Philip Saunders dated June 3, 2021, (Dkt. No. 171-4); the

Declaration of Annette C. Zawadzki dated July 15, 2021, (Dkt. No. 172); the Declaration of

Timothy P. Murphy, Esq., dated July 15, 2021, (Dkt. No. 172-1); and the Supplemental Draft

Settlement Agreement (Dkt. No. 172-2) in support of Plaintiffs’ Motion for Approval of an Infancy

Settlement (the “Motion”); and the Court being aware that Plaintiff Meghan Hunter and

Defendants Quality Craft Home Décor, Inc., Quality Craft Mergerco, Inc., Quality Craft, Ltd.,

QCIL International, Inc., Home Depot, U.S.A., Inc., The Home Depot, Inc., and HD Development

of Maryland, Inc. (collectively, the “Defendants”) have agreed to a confidential global settlement

of this lawsuit for a total of            with                being offered to settle M.H.’s claim,
      Case 5:17-cv-00052-BKS-TWD Document 174 Filed 07/23/21 Page 2 of 4




subject to this Court’s approval, and                being offered to settle Meghan Hunter’s claim,

subject to the approval of the United States Bankruptcy Court for the Northern District of New

York in Case No. 20-61063-6-dd (the “Bankruptcy Court”); and the Court having held a telephonic

hearing regarding the Motion on July 1, 2021; and it appearing that approval of the settlement of

M.H.’s claim would be in the best interests of said infant; and due deliberation having been had,

        NOW, upon motion of Hancock Estabrook, LLP, Timothy P. Murphy, Esq., counsel for

the Plaintiffs, it is

        ORDERED that Meghan Hunter be, and hereby is, authorized and empowered to settle

and compromise the claim of the infant, M.H., assuming that the Bankruptcy Court approves the

settlement of Meghan Hunter’s claim, for                    , part of which shall be structured as set

forth in this Order; and it is further

        ORDERED that this Court will withdraw its approval of this settlement and shall retain

jurisdiction over this case in the event that the Bankruptcy Court does not approve the settlement

of Meghan Hunter’s claim; and it is further

        ORDERED that attorneys’ fees in the amount of                     to Hancock Estabrook,

LLP are hereby approved and to be paid out of M.H.’s settlement proceeds; and it is further

        ORDERED that expenses in the amount of $417,567.47 to Hancock Estabrook, LLP are

hereby approved and to be paid out of M.H.’s settlement proceeds; and it is further

        ORDERED that $5,838.45, or the updated Medicaid lien amount as defined in the

Declaration of Timothy P. Murphy, Esq. dated June 11, 2021, (Dkt. No. 171-2, at 10), is to be

paid out of M.H.’s settlement proceeds; and it is further

        ORDERED that Defendants or their insurers shall use                      of M.H.’s settlement

proceeds to purchase an annuity contract from New York Life Insurance Company, which is



                                                 2
      Case 5:17-cv-00052-BKS-TWD Document 174 Filed 07/23/21 Page 3 of 4




licensed to do business in the State of New York and is rated A++XV by A.M. Best and AA+ by

Standard and Poor’s, that will pay future periodic payments in the amount of                per month

for M.H.’s life, beginning on July 1, 2021, guaranteed for forty years; and it is further

        ORDERED that Defendants or their insurer will assign their obligation to make aforesaid

future periodic payments to New York life Insurance & Annuity Corp., Inc. through a qualified

assignment under Section 130(c) of the Internal Revenue Code; and it is further

        ORDERED that New York Life Insurance & Annuity Corp., will fund their obligation to

make future periodic payments by purchasing an annuity from New York Life Insurance

Company; and it is further

        ORDERED that New York Life Insurance Company will issue an Evidence of Guarantee

that will guarantee the performance of New York Life Insurance & Annuity Corp., with respect to

the obligation assumed; and it is further

        ORDERED that the payee of the future periodic payments will be the “MGH

Supplemental Needs Trust” and the future periodic payments shall be deposited into the “MGH

Supplemental Needs Trust” to be held by First National Trust Company, the Corporate Trustee,

and administered for the benefit of M.H. by National Distribution Consultants, LLC, the

Distribution Director; and it is further

        ORDERED that the future periodic payments cannot be accelerated, deferred, increased,

decreased, anticipated, attached or assigned in any manner, and any transaction in violation of this

restriction shall be void and invalid; and it is further

        ORDERED that that Meghan Hunter and the Defendants shall cooperate fully and

execute all supplementary documents and take all additional actions which may be necessary or

appropriate to give full force and effect to the terms and intent of the settlement, including but



                                                   3
      Case 5:17-cv-00052-BKS-TWD Document 174 Filed 07/23/21 Page 4 of 4




not limited to, the necessary structured settlement documents and a Stipulation of Dismissal of

this entire action; and it is further

        ORDERED that Meghan Hunter is authorized, permitted and directed to execute and

deliver such releases, receipts and such other and usual papers as are required to evidence such

satisfaction and release of the infant Plaintiff M.H.’s claims in this action; and it is further

        ORDERED that Defendants or their insurer shall issue the following payments out of

M.H.’s settlement proceeds:

                a. A payment in the amount of                   to Hancock Estabrook, LLP for

                    attorneys’ fees;

                b. A payment in the amount of $417,567.47 to Hancock Estabrook, LLP for

                    expenses;

                c. A payment in the amount of                   to Hancock Estabrook, LLP out of

                    which Hancock Estabrook, LLP is to pay the Medicaid lien in the amount of

                    $5,838.45, or any updated Medicaid lien amount, and the remainder of which

                    shall be deposited into the MGH Supplemental Needs Trust and held by First

                    National Trust Company and administered for the benefit of M.H. by National

                    Distribution Consultants, LLC.



Dated: July 23, 2021                    _________________________________
       Syracuse, New York                     HON. BRENDA K. SANNES
                                              UNITED STATES DISTRICT COURT JUDGE




                                                   4
